Order, dated April 15, 1960, denying petitioner’s motion to stay arbitration and granting respondent’s cross motion to compel arbitration unanimously reversed on the law and on the facts, with $20 costs and disbursements to petitioner-appellant, and the motion of petitioner-appellant to stay arbitration granted, with $10 costs, and the cross motion of petitioner-respondent to compel arbitration is denied. The respondent contends that the letter of February 25, 1960, to the American Arbitration Association constitutes the demand for arbitration and that it refers to revision of salary rates only. The letter points out that, more than 60 days prior to March 5, 1960, the Guild had made written request for the “reopening of negotiations for the revision of salary rates”; that negotiations were unsuccessful and the issue of revision is submitted to the Association. The written request referred to “ Demands for Revised Wage Scales ” dated January 26, 1960, addressed to the appellant. The “Demands” were annexed also as Exhibit 5, to the affidavit of the executive secretary of respondent, filed in support of the cross motion to compel arbitration. Examination of Exhibit 5 reveals that substantially more than revision of salary rates is involved, and some of the demands lack specificity. The appellant is entitled to a list of specific demands within the language of the contract. From the demands listed they clearly exceed the scope of the arbitration provision and, by the language of the contract, are not arbitrable. (Matter of General Elec. Co. [United Elec. Radio & Mach. Workers of Amer.J, 300 N. Y. 262; Matter of New York Mirror [Potoker\, 5 A D 2d 423.) Concur — Botein, P. J., Breitel, McNally and Stevens, JJ.